Citation Nr: 1637425	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-23 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to vocational rehabilitation and independent living services.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Veterans Law Judge (VLJ) in a hearing at the RO in March 2014.  

In July 2016, the Board sent the Veteran a letter informing him that the VLJ who conducted the March 2014 Board hearing had become unavailable to issue a final decision in his appeal, and, as a result, he had the right to an additional hearing before another VLJ, who would issue the final decision in his appeal.  See 38 C.F.R. § 20.707.  In August 2016, the Veteran responded by declining this opportunity for an additional hearing.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded to attempt to reconstruct the Veteran's Vocational Rehabilitation & Employment (VRE) claims folder.  

At present, the Veteran's VRE claims folder is not available for review.  The only claims folder currently available to the Board is that contained in the Veterans Benefits Management System (VBMS) and Virtual VA.  Neither of those databases contains the relevant VRE files pertaining to the instant appeal.  Accordingly, the matter must be remanded to attempt to reconstruct the paper VRE folder. 

Accordingly, the case is REMANDED for the following action:

Undertake whatever action is necessary to locate the VRE claims file that pertains to the instant appeal.  If necessary, reconstruct the file.  Once that action is complete, return the file to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

